The Attorney              General of Texas
                                         December     1,   1978

JOHN L. HILL
Attorney General

                   Honorable Richard Handorf                      Opinion No. H-12 6 6
                   District Attorney pro tern for Anderson,
                     Henderson and Houston Counties               Re: Whether the salary of the
                   Palestine, Texas 75801                         county auditor may be raised
                                                                  before the beginning of the fiscal
                                                                  year.

                   Dear Mr. Handorf:

                          You have requested our opinion as to whether the salary of the county
                   auditor of Henderson County may be increased prior to the beginning of the
                   next fiical year.

                        Article 1645, V.T.C.S., applicable to Henderson County, provides:

                                 In any county having a population          of 35,000
                              inhabitants or over according to the last preceding
                              Federal    Census, or having a tax valuation          of
                              $15,000,000 or over according to the last approved tax
                              rolls, there shall be appointed every two years an
                              auditor of accounts and finances, the title of said
                              office to be County Auditor, who shall hold his office
                              for two years and who shall receive as compensation
                              for his services an annual salary from the County
                              General Fund of not more than the amount allowed or
                              paid the Assessor-Collector    of Taxes in his county,
                              such salary of the County Auditor to be fixed and
                              determined by the District Judge or District Judges
                              making such appointment and having jurisdiction in the
                              county, a majority ruling, said annual salary to be paid
                              monthly out of the General Fund of the county. The
                              action of the District Judge or District Judges in
                              determining and fixing the salary of the County
                              Auditor shall be made by order and recorded in the
                              minutes of the District Court of the county and the
                              Clerk thereof shall certify the same for observance to
                              the Commissioners Court which shall cause the same
                              to be recorded in its minutes.




                                               p.   5014
Honorable Richard Handorf     -   Page 2         (Ii-12661



In Attorney General Opinion V-1220 (1951), this office held that the salary of a
county auditor could not be altered until the beginning of the following fiscal year.
The conclusion was based, however, upon the following language of article 1645:

           [Alfter the salary of the County Auditor has been fixed by
           the District Judge or District Judges, no change in such
           salary shall thereafter become effective until the beginning
           of the next ensuing fiscal year of the county.

In 1955, this provision was removed from article 1645. Acts 1955, 54th Leg., ch. 414,
S 1, at ll17. As the statute now reads, the auditor’s salary is “to be fixed and
determined by the District Judge or District Judges,” with no restrictions placed on
that determination,    except that the auditor’s salary may not exceed that of the
county tax assessor-collector.

      It is thus apparent that the intent of the Legislature was that article 1645 not
preclude the district judges of Henderson County from increasing the salary of the
auditor at any time, up to the amount of compensation then being paid to the tax
assessor-ollector.    In our opinion, therefore, the salary of the county auditor of
Henderson County may be increased prior to the beginning of the next fiscal year
to any amount not exceeding the present salary of the tax assessor-collector        of
Henderson County.

                                   SUMMARY

           The salary of the county auditor of Henderson County~ may
           be increased at any time, so long as it does not exceed the
           salary of the tax assessor-collector of Henderson County.

                                                Very truly yours,




C. ROBERT HEATH, Chairman




                                           p.    5015